Citation Nr: 1131221	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-31 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of a reduction in the evaluation for residuals of a right hand crush injury and carpal tunnel syndrome from 30 to 20 percent effective November 1, 2006.  

2.  Entitlement to an evaluation in excess of 30 percent for residuals of a right hand crush injury and carpal tunnel syndrome prior to September 1, 2007.

3.  Entitlement to an evaluation in excess of 30 percent for residuals of a right hand crush injury and carpal tunnel syndrome since September 1, 2007.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from October 1985 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  

The issue developed and certified for appellate review concerns the propriety of a rating reduction to 20 percent for residuals of a right hand crush injury with carpal tunnel syndrome.  The record, however, shows that this action was initiated after the Veteran submitted a claim of entitlement to an evaluation in excess of the 30 percent.  Moreover, the appellant has consistently maintained that he is entitled to not only the restoration of the 30 percent evaluation but an evaluation in excess of 30 percent.  Therefore, the Board will consider both entitlement to the restoration of a 30 percent rating, and entitlement to an increased evaluation for his right hand disability.  

The issue of entitlement to service connection for a left hand disability secondary to residuals of a right hand crush injury with carpal tunnel syndrome was raised in the Veteran's October 2006 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an evaluation in excess of 30 percent since September 1, 2007, is the subject of the remand below, and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board notes that the North Carolina Division of Veterans Affairs withdrew their representation of the appellant in November 2008.  There is no valid power of attorney currently in the claims file.  Hence, the Board will treat the appellant as if he is representing himself.

FINDINGS OF FACT

1.  Service connection for residuals of a right hand crush injury and carpal tunnel syndrome was established in an August 2002 rating decision; a 30 percent evaluation was assigned effective from January 17, 2002.

2.  An August 4, 2006 rating decision finalized the reduction of the evaluation for the Veteran's right hand disability from 30 to 20 percent effective November 1, 2006.  

3.  The Veteran was not notified of the reduction from 30 to 20 percent until a letter dated September 14, 2006, thus the last day of the month in which the required 60-day period from the date of notice to the beneficiary of the final rating action expires is November 30, 2006.  

4.  The August 2006 rating decision's assignment of a rating reduction effective prior to November 30, 2006 did not comply with the controlling statute in light of the failure to provide notice of that decision until September 14, 2006.

5.  Prior to September 1, 2007, the Veteran has had no more than moderate incomplete paralysis of the musculospiral (radial) nerve for the entire appellate term.


CONCLUSIONS OF LAW

1.  The criteria to reduce the evaluation for residuals of a right hand crush injury and carpal tunnel syndrome from 30 to 20 percent effective November 1, 2006, have not been met.  38 C.F.R. § 3.105(e) (2010).  

2.  Prior to September 1, 2007, the criteria for an evaluation in excess of 30 percent for residuals of a right hand crush injury and carpal tunnel syndrome were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8514 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary with respect to the question pertaining to the propriety of the rating reduction.

With respect to the claim of entitlement to an increased rating the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in October 2005 and April 2008 of the information and evidence needed to substantiate and complete a claim for increase, notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain, and notice how disability evaluations and effective dates.  The claim was readjudicated in a September 2008 supplemental statement of the case.  Thus, any timing error was harmless and not prejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, including service, VA and private treatment records; and as warranted by law, affording VA examinations.  In short, the evidence shows that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Reduction and Evaluation

The Veteran contends that the evaluation for his right hand disability and carpal tunnel syndrome should not have been reduced to 20 percent.  In fact, the Veteran contends that his disability has increased in severity, and argues that he is entitled to the 50 percent rating.

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life. 38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, entitlement to service connection for residuals of a right hand crush injury and carpal tunnel syndrome was established in an August 2002 rating decision.  A 30 percent evaluation was assigned for this disability, effective from January 17, 2002.  The evaluation was reduced to 20 percent in an August 2006 rating decision, and became effective from November 1, 2006.  

Reduction

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (emphasis added). 

In this case, a January 2006 rating decision proposed to reduce the evaluation of the Veteran's right hand and carpal tunnel syndrome from 30 to 20 percent.  He was notified of this proposal in a January 2006 letter, and notified that he had the right to submit additional evidence or to offer testimony at a hearing prior to the reduction.  Although the Veteran submitted additional argument, no new evidence was received, and an August 2006 rating decision reduced the evaluation to 20 percent, effective from November 1, 2006.  Significantly, the Veteran was not notified of the reduction until a letter dated September 14, 2006.  This letter again stated that the effective date of the reduction would be November 1, 2006.  

From the foregoing it is clear that the provisions of 38 C.F.R. § 3.105(e) were not met.  The effective date of the reduction assigned is based on the date of the rating decision, and not the notice thereof is required by law.  The regulation clearly states that the effective date of reduction is to be based on the date of the notification.  

Although the rating decision that finalized the reduction to 20 percent effective November 1, 2006 is dated August 4, 2006, the Veteran was not notified of this decision until the letter dated September 14, 2006.  As 38 C.F.R. § 3.105(e) states, the effective date of reduction is to be the last day of the month in which the 60-day period from the date of notice to the beneficiary of the final rating action expires.  
If the date of the notice had been used, as required, the 60 day period beginning September 14, 2006 would have expired on November 14, 2006.  Therefore, without addressing the medical merits, even if the clinical record warranted a reduction, the effective date of reduction should have been the last day of November 2006, and the 20 percent evaluation should have been effective from December 1, 2006, not November 1, 2006.  Hence, the law compels the Board to conclude that the reduction from 30 to 20 percent was improper.  The 30 percent rating is restored.  

Increased Evaluation

The Board will now consider the Veteran's contentions that he is entitled to an evaluation in excess of 30 percent for residuals of a right hand crush injury and carpal tunnel syndrome.  His claim for an increased evaluation was received in September 2005.  

The Veteran is evaluated under the rating code for paralysis of the musculospiral (radial) nerve.  Under this rating code, complete paralysis, as demonstrated by drop of the hand and fingers; wrist and fingers perpetually flexed; the thumb adducted falling within the line of the outer border of the index fingers; inability to extend the hand at the wrist, extend proximal phalanges of the fingers, extend thumb, or make lateral movement of the wrist; supination of hand, extension and flexion of elbow weakened; the loss of synergic motion of extensors impairs the hand grip seriously; and total paralysis of the triceps occurring only as the greatest rarity, is evaluated as 70 percent disabling for the major extremity and 60 percent for the minor extremity.  For severe incomplete paralysis of this nerve, a 50 percent rating is warranted for the major extremity and a 40 percent rating is warranted for the minor extremity.  Moderate incomplete paralysis is 30 percent disabling for the major extremity and 20 percent for the minor extremity.  38 C.F.R. § 4.124a, Code 8514.  

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less that the type pictured for complete paralysis, whether due to varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The evidence includes private medical records dating from 2004 to 2005.  These show that the Veteran underwent carpal tunnel release surgery in late 2004.  By March 2005 it was noted that his right wrist pain was improving with therapy.  He was able to make a full fist, and had 60 percent of the normal range of motion of the wrist.  

In May 2005, the Veteran continued to complain of wrist and hand pain, as well as numbness of the right thumb, index, long, and ring fingers.  Physical examination revealed that the right wrist could dorsiflex to 40 degrees; palmar flex to 65 degrees; ulnar deviate to 30 degrees; deviate radially to 15 degrees; supinate to 75 degrees; and pronate to 80 degrees.  June 2005 records note subjective complaints of increased right hand pain and numbness over the past two weeks.  However, the range of motion of the wrist had improved to 85 degrees of dorsiflexion; 90 degrees of palmar flexion; and 40 degrees of ulnar deviation.  

A June 2005 private examiner tested the Veteran's grip strength with the Jamar dynamometer.  He had 53 kilograms on the left but only 20 kilograms on the right.  The range of motion of the right elbow was full without tenderness.  The range of motion of the right wrist was also full.  Multiple scars were noted.  The grind and Finkelstein tests were negative.  There was some numbness in the median nerve distribution of the fingertips, but not the ulnar nerve distribution.  Pressure over the carpal tunnel on the right caused slight increased tingling.  The Phalen test caused slight increased tingling on the right.  The motion of the fingers and thumb were full bilaterally.  The diagnosis was crushing injury of the right hand, status post carpal tunnel release.  The examiner opined that the Veteran had reached maximum medical improvement.  The Veteran's subjective factors of disability were opined to be intermittent minimal to slight pain in the right wrist becoming slight with activities involving use of the right wrist, or occasionally moderate with very heavy use or repetitive use, with constant numbness and tingling in the median nerve distribution of the right hand.  Objective factors included slight increased numbness with Phalen testing and carpal compression test, and grip weakness with the Jamar dynamometer.  The appellant was judged to be precluded from repetitive use of the right upper extremity, repetitive gripping, grasping, pushing, pulling, or other repetitive heavy tasks.  He was also precluded from very repetitive use of the right upper extremity for keying, typing, fingering or manipulation.  The examiner opined that the Veteran would not be able to perform his previous job as a heavy equipment mechanic.

The Veteran underwent a VA fee basis examination in November 2005.  He had a history of a 1990 injury to his right hand during service.  After service, he had sustained another right hand crush injury in 2003.  At the examination the appellant reported constant pain and numbness in the thumb, index, middle and ring finger as well as part of the little finger.  He reported experiencing flare-ups of pain in his wrist that would last from two hours to four or more hours.  He had constant pain and numbness in the fingers and wrists.  The Veteran had been suffering from carpal tunnel syndrome for the past 15 years.  His symptoms prevented him from performing his job or working around the house, and he had missed work on two occasions during the past year as a result of his disability.  

On examination, the Veteran was noted to be right handed.  Dorsiflexion of both wrists was 70 degrees, palmar flexion was 80 degrees, radial deviation was 20 degrees, and ulnar deviation was 45 degrees.  Joint function was not additionally limited by pain, weakness, lack of endurance or incoordination after repetitive use, and the degree of additional impairment due to these factors during flare-ups could not be determined without speculation.  The Veteran could tie his shoelaces and button his clothes without difficulty.  He could also pick up a piece of paper and tear it without difficulty.  His right hand fingertips could approximate the proximal crease of the palm.  Right hand strength was within normal limits.  

The range of motion of both thumbs was 70 degrees of radial abduction; 70 degrees of palmar abduction; 60 degrees of flexion; and the opposition of the thumbs was normal.  All fingers on both hands had 70 degrees of flexion at the distal phalangeal joint; 110 degrees of flexion at the proximal interphalangeal joint; and 90 degrees at the metacarpal phalangeal joint.  There was decreased sensation of the palmar surface of the right thumb and index finger.  An X-ray study of the right hand was within normal limits.  The diagnosis was residuals of a right hand crush injury and carpal tunnel syndrome.  

The most recent examinations of record are August 30, 2007 VA examinations.  The first examination was for the peripheral nerves.  The Veteran's records were reviewed in conjunction with the examination.  He currently worked about 40 hours a week as a mechanic, and drove 54 miles each way to work.  He had started his current job in March 2007 and had missed work only to attend the current VA examination.  He used both hands gracefully to dress, undress, and tie his shoes.  Strength of the deltoids, triceps, biceps, and finger flexors was adequate, but right hand grip was reduced to approximately 75 percent.  This was primarily due to weakness in flexing the right thumb.  Vibration was normal in all four extremities.  The conclusion was right carpal tunnel neuropathy beginning with injury in 1990, postoperative, with a moderate loss of right thumb flexion but normal sensation, bulk, and reflexes.  

The Veteran also underwent an examination of the hand, thumb, and fingers in August 2007.  The claims folder was reviewed.  On examination, there was no ankylosis, and no limitation of motion for any single or multiple digits.  Each finger could be placed in the median transverse fold of the palm, and the Veteran could make a fist.  He could spread his fingers apart and touch each finger to the thumb.  The diagnosis was right hand injury with compartment syndrome status postop and residuals. 

After careful review of the Veteran's contentions and the evidence, the Board finds that entitlement to an evaluation in excess of 30 percent for residuals of a right hand crush injury and carpal tunnel syndrome is not warranted for the term prior to September 1, 2007.  

The evidence indicates that the Veteran is right handed.  In order to receive an evaluation of greater than 30 percent, the evidence must show that the Veteran has either complete paralysis, or severe incomplete paralysis.  This has never been demonstrated for any portion of the period on appeal.  

The evidence indicates the Veteran's most serious symptoms occurred during his recovery from carpal tunnel release surgery.  The 2005 treatment records noted that his right wrist pain was improving with therapy.  He was able to make a full fist, and had 60 percent of the normal range of motion of the wrist.  However, range of motion that is 60 percent of normal would seemingly equate to moderate paralysis, which supports continuation of the 30 percent evaluation.  

The evidence since March 2005 shows that his disability has continued to improve.  The June 2005 private examination noted a full range of right elbow, wrist, and finger motion.  The objective evidence showed only slight increased numbness on testing with grip weakness.  Each examination since June 2005 has found either that the range of thumb, finger, and wrist motion to be equal to that of the uninjured left side or the examiner stated that all range of motion testing was full and normal.  The Veteran is able to use his hand for everyday activities that require fine motor coordination, such as tying his shoes.  Muscle strength is adequate, although grip strength is reduced.  The Veteran continues to have subjective complaints of pain and numbness, which are not always confirmed on objective tests.  His symptoms are not increased by pain, weakness, incoordination or fatigability after repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).  

Although the June 2005 examination report stated that the Veteran would not be able to continue in his job as a heavy equipment mechanic, the August 2007 VA examination shows that he continues to work 40 hours a week as a mechanic without missing work due to his disability.  When considered as a whole, the preponderance of the evidence demonstrates that the Veteran's symptoms fail to demonstrate either complete or severe incomplete paralysis for the period prior to September 1, 2007.  His incomplete paralysis is no worse than moderate, which merits continuation of the 30 percent evaluation.  38 C.F.R. § 4.124a, Code 8514.  

In reaching this decision, the Board has considered the application of other potential rating codes, but finds that there are no other codes that are more favorable to the Veteran.  The Veteran does not have ankylosis of the fingers of the right hand, and he retains full range of motion of all digits.  All X-ray studies of the hand and fingers have been normal.  See 38 C.F.R. § 4.71a, Codes 5216 to 5230.  Similarly, there is no ankylosis of the wrist, and the rating code for limitation of motion of the wrist does not provide for an evaluation in excess of 10 percent.  38 C.F.R. § 4.71a, Codes 5214, 5215.  Separate evaluations under both the rating code for the nerves and the orthopedic codes is not warranted, as the nerve codes contemplate the range of motion of the hand, wrist, and elbow.  By regulation, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

Finally, the Board had considered entitlement to an extraschedular evaluation, but finds that one is not merited in this case.  The record, however, does not reflect that the Veteran's right hand disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms", which include marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

In this case, the rating criteria to evaluate the Veteran's service-connected right hand disability reasonably describe his disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.124a, Code 8514, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Moreover, the Veteran has not contended that his service-connected disability caused frequent periods of hospitalization or marked interference with his employment and such is not shown by the evidence of record.  Although the June 2005 examiner states that the Veteran could not continued in his job as a heavy equipment mechanic, the August 2007 VA examination shows that the Veteran was working as a mechanic for 40 hours each week, and had only missed work to attend a VA examination.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1). 


ORDER

A November 1, 2006 reduction of the evaluation for the Veteran's residuals of a right hand crush injury and carpal tunnel syndrome from 30 percent to 20 percent was not proper; the appeal is granted. 

Entitlement to an evaluation in excess of 30 percent for residuals of a right hand crush injury and carpal tunnel syndrome prior to September 1, 2007, is denied. 

REMAND

As noted above, the last VA compensation examination was conducted on August 30, 2007.  As that examination report is almost four years old, it is too old to evaluate the nature and extent of the disability in question since September 1, 2007.  As such, further development is required.

Accordingly, this issue is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he submit records from any provider who has treated his residuals of a right hand crush injury with carpal tunnel syndrome since September 1, 2007.  Thereafter, and upon receipt of any required authorization from the appellant, the RO/AMC must request any records identified.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA examination by an neurologist.  The claims folder is to be made available to the examiner to review.  The neurologist must evaluate the nature and extent of any residuals of a right hand crush injury with carpal tunnel syndrome.  A complete rationale for any opinion offered must be provided.  

3.  The Veteran is to be notified that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
4.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If a report is deficient in any manner, the RO must implement corrective procedures at once.
 
5.  Thereafter, the RO must readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


